DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 5/21/2020.  Claims 8 and 13 have been canceled. Claims 1, 6-7, and 12 have been amended. Therefore, Claims 1-7 and 9-12 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
5.	Under Step 1 of the two-part analysis from Alice Corp, claims 1 and 7 is/are directed to a machine (concrete thing, consisting of parts, or of certain devices and combination of devices) and a process (an act or step, or a series of acts or steps) – claim 6.  Thus, the claim falls within one of the four statutory categories.
Claim 11 recites “A computer-readable media”, therefore given the broadest reasonable interpretation would include the use of a signal, i.e., ¶ [68] – “The computer readable medium can be a computer readable signal medium or a computer readable storage medium.  As such, a 
6.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
7.	Claim 7 which is representative of claims 1 and 6 recites:
 “accept a specification of the position, and to use programmed rules to produce a discovery questionnaire”, “accept response to the discovery questionnaire and produce a hero survey, and then to collect responses to the hero survey and to analyze those responses and characteristics of the respondents and produce a hero persona”, “accept the hero persona, the position outline, and specification of other communication campaigns, and produce a campaign profile comprising three or more of candidate questions, scoring key, ad budget, ad channels, ad audiences, ad creative, and messaging content”, “accept information from a prospective candidate and the hero persona and produce a profile similarity index that corresponds to the candidate's fit with the hero persona”, “accept the campaign profile and the position outline, the hero persona, or both; and to deploy the campaign according to the campaign profile, where deploying the campaign comprises one or more of placing ads, communicating to prospective candidates, accepting profile similarity indices from prospective candidates to adjust the campaign profile responsive to the profile similarity indices” 

8.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this
judicial exception is not integrated into a practical application because the additional elements of: “an apparatus”, “(a) a first discovery engine”, “(b) a second discovery engine”, “(c) a campaign build engine”, “(d) a candidate matching engine”, “(e) a digital strategy engine – see claim 7; “a success profile builder”, “a hero persona builder”, “a campaign builder” – see claim 1, “a database”, “using a computer model” – claim 6 are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea, as discussed in MPEP 2106.05(f)
The other additional element of: “identifying and communicating with candidates for a position” is merely indicating a field of use or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05(h) 

Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
9.	The claims do not include additional elements that, when analyzed individually and in combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an apparatus”, “(a) a first discovery engine”, “(b) a second discovery engine”, “(c) a campaign build engine”, “(d) a candidate matching engine”, “(e) a digital strategy engine – see claim 7; “a success profile builder”, “a hero persona builder”, “a campaign builder” – see claim 1, “a database”, “using a computer model” – claim 6 are adding the words “apply it” (or an equivalent) 
10.	Dependent claims 2-5 and 9-12 merely add additional elements to the abstract idea of independent claims 1, 6 & 7 respectively, for example, further recites “wherein the hero persona builder comprises a computer-implemented machine learning tool.”, “wherein the success profile builder comprises a computer-implemented survey, and a computer-implemented data mining tool that mines personal, professional, and psychometric traits of current employees, candidates, or a combination thereof”, “wherein the programmed computer in at least two of elements (a)- (e) is the same programmed computer”, “wherein the programmed computer of at least two of elements (a)- (e) comprise separate programmed computers connected by a communication network”, “a computer readable media”, “an apparatus”.– see claims 3, 4, 9-12 are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea, as discussed in MPEP 2106.05(f)  Claim 2 recites “wherein the campaign builder monitors engagement by potential candidates with the communications, and adjusts the communications contents, the channels, the timing of communications, or a combination thereof, responsive to such monitored engagement.” and claim 5 recites “wherein the campaign builder comprises computer-implemented machine learning that determines preferred advertising content and channels responsive to the hero persona(s) and characteristics of similar personas in other 

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-2, 4, and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (2013/0246295).

With respect to claim 1, Taylor discloses
a system for recruiting employment candidates likely to be successful in a targeted position (abstract, ¶ 0022-0024, 0037, 0053: discloses a method and system 
(a) a success profile builder (¶ 0030: discloses a survey generator), comprising a programmed computer that determines characteristics of individuals in positions similar to the targeted position from surveys of such individuals, which individuals have been observed to have desirable performance and desirable tenure in such positions (¶ 0011, 0024, 0030-0031, 0034: discloses administering a survey to a candidate. A candidate profile for the candidate is then created using the answers provided by the candidate on the survey.  Survey 100 would be administered to incumbent employees of an organization to develop a profile for the organization.); 
(b) a hero persona builder (¶ 0024: discloses an “ideal profile”), comprising a programmed computer that determines correlations between characteristics determined by the success profile builder, characteristics of the position, and likelihood of success in the targeted position to produce one or more hero personas for the targeted position (Fig. 9, ¶ 0037, 0045, 0065: discloses once the candidate for the vacant position has completed survey 100 a candidate assessment is generated by comparing the candidate’s dimension values to the profile for the particular position.), and that determines communications channels likely to engage individuals who are similar to a hero persona (Fig. 9, ¶ 0037, 0045, 0065: discloses determining which campaign or campaigns are the best source of candidates and selects to do business with those sources.); 


With respect to claim 2, Taylor discloses a system as in claim 1, 
wherein the campaign builder monitors engagement by potential candidates with the communications, and adjusts the communications contents, the channels, the timing of communications, or a combination thereof, responsive to such monitored engagement. (Fig. 1, ¶ 0030, 0061-0065: discloses tracking candidate sourcing campaigns…monitors survey testing for cyclic refinement of the survey item which represents adjusts the communications contents.)

With respect to claim 4, Taylor discloses a system as in claim 1, 
wherein the success profile builder comprises a computer-implemented survey (¶ 0030: discloses a “survey 100”.), and a computer-implemented data mining tool that mines personal, professional, and psychometric traits of current employees, candidates, or a combination thereof. (¶ 0024-00236: discloses a “candidate profile” uses the 

With respect to claim 7, Taylor discloses 
an apparatus for identifying and communicating with candidates for a position (¶ 0024, 0066: discloses a computer for administering a survey to candidates for a position.), comprising: 
(a) a first discovery engine comprising a programmed computer configured to accept a specification of the position, and to use programmed rules to produce a discovery questionnaire (Fig. 7, ¶ 0037, 0059, 0064-0067: discloses a survey generator that creates a set of decision rules to generate a set of survey questions.), and then to accept responses to the discovery questionnaire and produce a position outline (Fig. 7, ¶ 0037, 0059, 0064-0067: discloses accepting answers given by the candidate and produce an internet posting which represents a position outline.); 
(b) a second discovery engine comprising a programmed computer configured to accept response to the discovery questionnaire and produce a hero survey (¶ 0037, 0042, 0058-0059: discloses an optimized survey generator to accept answers given by the candidate and produce a set of optimized survey questions), and then to collect responses to the hero survey and to analyze those responses and characteristics of the respondents and produce a hero persona (¶ 0037, 0042, 0058-0059: discloses after collecting the answers given by and the traits provided by the candidate conduct an analysis to produce an ideal profile which represents a hero persona); 

(d) a candidate matching engine, comprising a programmed computer configured to accept information from a prospective candidate and the hero persona and produce a profile similarity index that corresponds to the candidate's fit with the hero persona (¶ 0045, 0049: discloses a candidate matcher that accepts the answers given by and the traits provided by the candidate and the ideal profile and produces a fit index, i.e., profile similarity index corresponding to the candidate’s fit with the ideal profile.); 
(e) a digital strategy engine comprising a programmed computer configured to accept the campaign profile and the position outline, the hero persona, or both (Fig. 9, ¶ 0049, 0058, 0065: discloses a recruiting investment for tracking the profile 808 against the fit index to determine the ideal profile and arriving at an overall assessment across multiple campaign sources for obtaining a measure of best return on recruitment investment.); and


With respect to claim 9, Taylor discloses the apparatus of claim 7, 
wherein the programmed computer in at least two of elements (a)-(e) is the same programmed computer. (¶ 0066, 0068: discloses the survey generator and the optimized survey generator operate within a combination, i.e., same using one programmed computer.)

With respect to claim 10, Taylor discloses the apparatus of claim 7, 
wherein the programmed computer of at least two of elements (a)-(e) comprise separate programmed computers connected by a communication network. (Figs. 9-10, ¶ 0064-0068: discloses the survey generator and the sourcing campaign operate, i.e., separate using two processors connected over an intranet via connectivity devices 392.)

With respect to claim 11, Taylor discloses a computer-readable media having stored thereon instructions for causing a computer to implement the apparatus of claim 7. (See claim 10: discloses a non-transitory computer readable medium comprising a 

With respect to claim 12, Taylor discloses an apparatus as in claim 7, comprising a non-transitory data storage having stored therein instructions for causing a programmable computer to implement the elements listed in claim 7. (See claim 10: discloses a non-transitory computer readable medium comprising a set of instructions executable by a processor, the set of instructions executable to configure the processor to)

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (2013/0246295) in view of Bhattacharya (2012/0143700)

With respect to claim 3, Taylor does not explicitly disclose a system as in claim 1, wherein the hero persona builder comprises a computer-implemented machine learning tool.
However, Bhattacharya which is pertinent art is related to designing social media campaigns. (¶ 0003)
wherein the hero persona builder comprises a computer-implemented machine learning tool (Fig. 4, ¶ 0042, 0066: discloses data engine sources data from various social media channels using API’s and NLPs. Data engine may use machine learning to source the data. Social media channels may be further segmented based on the purpose of usage. Social media channels may be used for various purposes, for example, job searches.  This helps companies and organizations run their campaign in a directed manner. For example, if a company wants to run a campaign that would attract talent, then a social media channel that is widely used for job searched should primarily be targeted. This helps to satisfy the customer needs and optimizes social media networking.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Taylor to include the machine learning features, as taught by Bhattacharya to achieve the claimed invention.  The motivation for the combination would have been for providing insights for adjusting future campaigns. (¶ 0068)

With respect to claim 5, Taylor does not explicitly disclose system as in claim 1,
However, Bhattacharya discloses:
wherein the campaign builder comprises computer-implemented machine learning that determines preferred advertising content and channels responsive to the hero persona(s) and characteristics of similar personas in other campaigns. (Figs. 4, 8, ¶ 0042, 0057, 0065-0066, 0073: discloses a social media attribution engine 804 determines advertising and promotion strategies to attract talented individuals and optimize job searches in other social media campaigns.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Taylor to include the advertising techniques, as taught by Bhattacharya to achieve the claimed invention.  As disclosed in Bhattacharya, the motivation for the combination would have been to evaluate social media campaign performance and provide insights for adjusting future campaigns. (¶ 0068)

16.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (2013/0246295) in view of Potratz (2017/0193450).

With respect to claim 6, Taylor discloses 
a method of recruiting employment candidates likely to be successful in a targeted position (abstract, ¶ 0022-0024, 0037, 0053: discloses a method and system for evaluating a candidate by determining degree to which the candidate possesses 
(a) identifying characteristics likely to be relevant to success in performance and in tenure in the targeted position, or to successful communication with a candidate (¶ 0024, 0031: discloses evaluating a candidate by determining the degree to which the candidate possesses certain behavioral traits that are predicative of their performance in a particular role. Traits include high energy, numeric reasoning, independent, analytical, detail oriented.);
(b) producing a success profile (¶ 0031-0032, 0037, 0039: discloses an “ideal profile”), comprising personality (¶ 0031-0032, 0037, 0039: discloses interpersonal style), professional (¶ 0031-0032, 0037, 0039: discloses work style), demographic (¶ 0031-0032, 0037, 0039: discloses culture fit), and social media characteristics from the characteristics determined in step (a) (¶ 0031-0032, 0037, 0039: discloses behavioral traits including cooperativeness, affability, and compassion.); 
(c) identifying individuals who are in positions similar to the targeted position and have demonstrated success in such positions (¶ 0024-0025, 0030, 0034: discloses survey is administered to a group of the organization’s incumbent employees.  The incumbent employees surveyed include a range of performers rather than simply the high performing employees with regard to a performance indicator, a set of performance indicators or a performance index.), and building a database comprising each such individual's quantifiable facts relative to the success profile (¶ 0011, 0031, 0030, 0034: discloses the method comprises creating a database comprising two or more items associated with a behavioral trait.); 

 (e) using a computer model to determine from the correlations one or more hero personas, where a hero persona comprises a specific set of facts, or range of facts, from the success profile, that is likely to correlate with success in the targeted position  (¶ 0024, 0039, 0053, 0056: discloses using the set of algorithms, determine from correlations the ideal range of the measured traits of interest from the ideal profiles comprises correlated with optimal profile likely to perform well in vacant position.); 
 (g) using the persona(s) identified, determining advertising content and channels likely to reach individuals likely to be successful in the position (Fig. 9, ¶ 0064-0065: discloses using the ideal profile identified determining the advertising and sourcing likely to have a fit index score with employment candidates that are likely to perform well in the vacant position.); 
(h) accepting input from candidates, and determining whether each candidate is desirable responsive to the candidate's input and the success profile. (Fig. 7, ¶ 0042, 0059: discloses method 700 tests a candidate using an optimized survey to determine a desirable score based upon the answers given and the weight assigned to each dimension towards matching the optimal profile.)
Taylor does not explicitly disclose the limitation of (f) using a model such as a k-nearest neighbor model to identify which persona(s) are most aligned with individuals currently successful in the position; 
However, Potratz which is pertinent in art is related to matching job seekers with job providers. (abstract)
(f) using a model such as a k-nearest neighbor model to identify which persona(s) are most aligned with individuals currently successful in the position (¶ 0066, 0068, 0089: discloses the profile matching service may include one or more statistical algorithms for classifying job profiles for classifying the job profiles of the one or more job seekers. The statistical classification algorithm include K nearest neighbor.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Taylor to include k-nearest neighbor statistical algorithm for matching job seekers with job providers, as taught by Potratz to achieve the claimed invention.  As disclosed by Potratz, the motivation for the combination would have been for learning the characteristics of the best matching profiles. (¶ 0089)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allouche (US 9,665,885 B1) – (abstract discloses generating test advertising campaigns, receiving feedback on the test advertising campaigns from candidate leads in test target groups, scoring each test advertising campaign based on received feedback, and selecting ideal business leads that match a profile of a test 
Long (US 2017/0147983 A1) – (¶ 0028 discloses campaign building application may generate the campaign based on various types of data associated with a campaign (e.g., a duration of the campaign, a creative that includes campaign content, target criteria for targeting members, a target group of members, various budget values, etc.). As the campaign content is delivered (e.g., communicated) to one or more members, data pertaining to the delivery of the campaign is stored in a record of the database. For example, as impressions of an ad included in a campaign are delivered to members, a record in the database created (or updated) to track the number of served impressions, delivered revenue associated with the served impressions, remaining budget values, etc. If a member interacted with a particular item of digital media (e.g., clicked a button in a user interface displaying campaign content), a database record of member activity and behavior data may also be created (or updated) to reflect the member interaction.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629